DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Inner element with at least one through hole
Inner element with a plurality of through holes
Through hole with round, star like, square, elliptic or polygonal shape
The outer element adhered to the inner element by the adhesive layer
Outer element partially couple to inner element
Lug coupled to an edge of the outer element
Lug protrudes from an edge of the inner element
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 131, 121, 122, 122a, 23, 222, 223, 224, 34, 43, and 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110, 410 41, 5, 510 and 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028] recites that Fig. 4 provides a container seal 3, but Fig.4 has container seal 2.
Paragraph [0032] recites that Fig. 5 provides a container seal 4, but Fig. 5 has container seal 3. 
Paragraph [0034] recites that Fig. 6 provides a container seal 5, but Fig. 6 has container seal 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shields US 2018/0222640 A1, herein after referred to as Shields.
Regarding claim 1 Shields discloses a container seal (100 container fitting, Figs. 1-4) comprising: 
an inner element (114 top wall) having at least one through hole (126 aperture, Figs. 2a and 4); and 

Regarding claim 2 Shields discloses the container seal of claim 1 and further discloses wherein an adhesive layer is adhered to a surface of the outer element, and the outer element is adhered to the inner element by the adhesive layer (paragraph [0024] lines 9-14, adhesive is between the outer element 130 and inner element 132 holding them together).  
Regarding claim 3 Shields discloses the container seal of claim 1 and further discloses wherein the outer element (130) is partially coupled to the inner element (paragraph [0024], lines 9-14, the outer element, which includes the lug 140, is partially coupled to the inner element as 140 is not coupled to the inner element (Fig. 3) and there is also no adhesion in the location of the through hole, thus it is not fully adhered).  
Regarding claim 4 Shields discloses the container seal of claim 1 and further discloses a lug (140 pull tab region, Figs. 1-4) coupled to an edge of the outer element (Figs. 1-4).  
Regarding claim 5 Shields discloses the container seal of claim 4 and further discloses wherein the lug (140) protrudes from an edge of the inner element (the lug 140 protrudes over the side and from the outer edge of the inner element 114, Fig. 3).  
Regarding claim 6 Shields discloses the container seal of claim 2 and further discloses a lug (140 pull tab region, Figs. 1-4) coupled to an edge of the outer element (Figs. 1-4).  
Regarding claim 7 Shields discloses the container seal of claim 6 and further discloses wherein the lug (140) protrudes from an edge of the inner element (the lug 140 protrudes over the side and from the outer edge of the inner element 114, Fig. 3).  
Regarding claim 8 Shields discloses the container seal of claim 3 and further discloses a lug (140 pull tab region, Figs. 1-4) coupled to an edge of the outer element (Figs. 1-4).  
Regarding claim 9 Shields discloses the container seal of claim 8 and further discloses wherein the lug (140) protrudes from an edge of the inner element (the lug 140 protrudes over the side and from the outer edge of the inner element 114, Fig. 3).  
Regarding claim 10 Shields discloses the container seal of claim 1 and further discloses wherein the through hole (126) of the inner element is in a round (Fig. 2a), star like, square, elliptic, or polygonal shape.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Meager US 2020/0216237 A1, herein after referred to as Meager.
Regarding claim 11 Shields discloses the container seal of claim 1. Shields is silent to wherein the inner element has a plurality of through holes.  
Meager teaches a container seal (6 end closure, Fig. 4) with an inner element (18 center panel) with a plurality of through holes (14 fluid opening, and 22 air opening) and an outer element (10 sticker) adhered to the inner element and releasable from the inner element (paragraph [0091], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner element of Shields with a plurality of through holes as taught by Meager as doing so is well known in the art and would yield predictable results. Additionally, a plurality of through holes will allow for better flow as the pressure inside the container will be more easily equalized (paragraph [0006] lines 3-5, paragraph [0092] lines 1-4 and paragraph [0102] lines 3-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735